DETAILED ACTION
Claims
Claims 19-29 are cancelled.
Claims 1-18, 30, and 31 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 9,559,495 B1 to Koenck et al.
Regarding Claim 1, Koenck discloses an optical amplifier configured for an image capturing device, comprising:
a substrate (Fig. 5, substrate (512));
an optical amplification region formed over the substrate (Fig. 5, regions (510a, 510b, 510c), the optical amplification region including a first optical amplification layer (Fig. 5, 510a) and a second optical amplification layer (Fig. 5, 510b), wherein the first optical amplification layer is configured to amplify light at a first wavelength range, and the second optical amplification layer is configured to amplify light at a second wavelength range (Col.. 7, ll. 24-35); and
at least one electrode layer electrically contacting the optical amplification region (Fig. 1, each amplifier has a top electrode (150) and bottom electrode (123) contacting the amplification region.)
Regarding Claim 2, Koenck discloses wherein the optical amplification region further includes a third optical amplification layer, the third optical amplification layer being configured to amplify light at a third wavelength range (Col. 7, ll. 24-35).
Regarding Claim 3, Koenck discloses wherein at least two of the optical amplification layers are formed of different semiconductor materials (Col. 8, ll. 44-59; different semiconductor materials amplify different wavelengths.)
Regarding Claim 4, Koenck discloses wherein optical amplification of at least one of the optical amplification layers is provided by electrically injecting via the at least one electrode layer to excite electrons in the semiconductor materials from low energy level to high energy level (Col. 4, ll. 29-40.)
Regarding Claim 5, Koenck discloses wherein each of the at least one electrode layer includes two electrodes respectively disposed over two sides of one of the optical amplification layers (Fig. 1, each amplifier has a top electrode (150) and bottom electrode (123) contacting the amplification region.)
Regarding Claim 6, Koenck discloses wherein the at least one electrode layer is formed of an optically transparent material (Col. 4, ll. 54-56.)
Regarding Claim 7, Koenck discloses wherein the at least one electrode layer has a porous structure, and at least one of the optical amplification layers is formed over the substrate through the porous structure of the at least one electrode layer (Fig’s. 5 and 6 porous structure.)
Regarding Claim 9, Koenck discloses wherein at least some of the optical amplification layers are arranged in a layer pattern, in a Bayer pattern, or in a mash pattern (Fig. 6, amplification layers arranged in layers.)
Regarding Claim 15, Koenck discloses wherein the first wavelength range does not overlap with the second wavelength range (Col.. 7, ll. 24-35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 18, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 9,559,495 B1 to Koenck et al. and United States Patent 10,084,283 B1 to Jensen et al.
Regarding Claim 17, Koenck discloses the optical amplifier discussed above, but does not expressly disclose imaging optics to focus light onto an image sensor, wherein the image sensor is configured to receive and detect light amplified by the optical amplifier.
Jensen discloses a system where an amplifier similar to that disclosed by Koenck is used to realize a digital night vision system (Fig’s. 6 and 7) and further discloses where imaging optics (Fig. 6, 610, collimator) focus light onto an image sensor (Fig. 6, 640, optical detector array), wherein the image sensor received and detects light amplified by an optical amplifier (Fig. 6, 635, amplifiers).
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to use the amplifier disclosed by Koenck in the system disclosed by Jensen.  The suggestion/motivation would have been to realize a night vision system to improve images in low light conditions.  Furthermore, the proposed modification represents the simple substitution of one element (the amplifier disclosed by Koenck) for a similar element (the amplifier disclosed Jensen) that performs the same function.
Koenck and Jensen are from the same art with respect to optical communication, and are therefore analogous art.
Regarding Claim 18, Koenck does not expressly disclose wherein a center of the optical amplifier is aligned with a center of the image sensor.  
Jensen discloses wherein a center of the optical amplifier is aligned with a center of the image sensor (Fig. 6, amplifier is centered with respect to each image sensor.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to make a center of the optical amplifier aligned with a center of the image sensor.  The suggestion/motivation is that same as that discussed in relation to Claim 17.
Regarding Claim 30, Koenck does not expressly disclose wherein a plane of the at optical amplifier is parallel to a plane of the image sensor.
Jensen discloses wherein a plane of the at optical amplifier is parallel to a plane of the image sensor (Fig. 6, planes of amplifier and sensor are parallel.)
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to make the plane of the at optical amplifier is parallel to a plane of the image sensor as disclosed by Jensen.  The suggestion/motivation is that same as that discussed in relation to Claim 17.
Regarding Claim 31, Koenck does not expressly disclose wherein a plane of the- optical amplifier and a plane of the image sensor form an angle.
Jensen discloses wherein a plane of the- optical amplifier and a plane of the image sensor form an angle (Fig. 6, amplifier and sensor for zero-degree angle.) 
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to make a plane of the- optical amplifier and a plane of the image sensor form an angle, as disclosed by Jensen.  The suggestion/motivation is that same as that discussed in relation to Claim 17.
Allowable Subject Matter
Claims 8, 10, 11, 12, 13, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        09/29/2022